|[pic]                                                                             |
|                                                                                  |
|Court of Appeals                                                                  |
|Second District of Texas                                                          |
|CHIEF JUSTICE         |                                     |CLERK                 |
|TERRIE LIVINGSTON     |TIM CURRY CRIMINAL JUSTICE CENTER    |                      |
|                      |401 W. BELKNAP, SUITE 9000           |DEBRA SPISAK          |
|JUSTICES              |FORT WORTH, TEXAS 76196              |                      |
|LEE ANN DAUPHINOT     |                                     |CHIEF STAFF ATTORNEY  |
|ANNE GARDNER          |TEL: (817) 884-1900                  |LISA M. WEST          |
|SUE WALKER            |                                     |                      |
|BOB McCOY             |FAX: (817) 884-1932                  |GENERAL COUNSEL       |
|BILL MEIER            |                                     |CLARISSA HODGES       |
|LEE GABRIEL           |www.txcourts.gov/2ndcoa.aspx         |                      |

                              December 29, 2014

|State Bar of Texas                    |                                   |
|Chief Disciplinary Counsel            |                                   |
|1414 Colorado St.                     |                                   |
|Austin, TX 78701                      |                                   |

RE:   Court of Appeals Number:    02-13-00191-CV
      Trial Court Case Number:    096-257264-11

Style:      Kent Davis and D. Kent Davis, P.C.
      v.
      Ledford White and M & M Joint Venture

Dear Counsel:

      Please find enclosed a copy of this court’s opinion and the  appellate
record in the above cause.  I call to your  attention  pages  29-31  of  the
opinion which states that the court is referring the  matter  to  the  Texas
State Bar’s Chief Disciplinary Counsel’s Office.

                                       Respectfully yours,
                                       [pic]
                                       Debra Spisak, Clerk of the Court

|     |                                                                   |